Exhibit 10.1

AMENDMENT TO PAYMENT PROCESSING SUPPORT SERVICES AGREEMENT

This Amendment to the Payment Processing Support Services Agreement (this
“Amendment”) is entered into by and among Elavon, Inc. (“Elavon”) and Virgin
America, Inc. (“Client”) and is effective as of the 1st day of October, 2015
(“Effective Date”). Elavon and Client shall sometimes be referred to herein as
the “Parties.”

WHEREAS, the Parties entered into that certain Payment Processing Support
Services Agreement dated 20th day of January, 2014 (the “Agreement”); and

WHEREAS, the Parties desire: (i) to expand the list of payment brands supported
by the Chargeback Services Program provided by Elavon; and (ii) to amend the
compensation paid to Elavon for Chargeback Management Services under the
Agreement; and

WHEREAS, the Parties hereto agree that it is in each party’s best interest to
amend the Referral Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

  1. Chargeback Services Program. As of the Effective Date hereof, all
references to “Chargeback Services Program” or “Program” in Schedule 1 of the
Agreement “Chargeback Management Services” shall be deemed to also include
American Express, Discover and all other payment brands accepted by Client. All
references in the aforementioned Schedule 1 to applicable Visa and MasterCard
operating guidelines, regulations and standards shall be deemed to include such
applicable operating guidelines, regulations and standards of American Express,
Discover and all other payment brands accepted by Client.

 

  2. Compensation for Services. As of the Effective date hereof, Section 5 of
Schedule 1 of the Agreement “Chargeback Management Services” shall be amended in
its entirety to read as follows:

5. Compensation for Services. Elavon shall assess ***** fee of ***** for
Chargeback Services *****. The fee will ***** Client shall not be responsible
for any transfer of funds from Processors to Elavon with respect to Elavon’s
fees due under this Schedule.

 

  3. Full Force and Effect. Other than as specifically set forth in this
Amendment, the Agreement and any amendments thereto shall remain unamended and
unaltered in all respects, and remain in full force and effect.

 

  4. Counterparts; Facsimile Signatures; Delivery. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one instrument. The parties acknowledge that delivery of executed
counterparts of this Amendment may be effected by a facsimile transmission.

 

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

Virgin America, Inc. “Client”     Elavon, Inc. By:  

/s/ Peter D. Hunt

    By:  

/s/ James M. Kirkeide

Name:  

Peter D. Hunt

    Name:  

James M. Kirkeide

Title:  

SVP & Chief Financial Officer

    Title:  

Vice President, Airline Sector

 

 

***** Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.